Citation Nr: 1755484	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-21 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for tempomandibular joint (TMJ) syndrome for the period prior to November 4, 2016, and a disability rating in excess of 10 percent from November 4, 2016.  

2.  Entitlement to an initial disability rating in excess of 10 percent for sick sinus syndrome with arrhythmia status post pacemaker placement, prior to February 24, 2011 (100 percent disabling from February 24, 2011) and 10 percent disabling from May 1, 2011.

3.  Entitlement to an initial compensable rating for right ankle sprain.

4.  Entitlement to an initial compensable rating for a left ankle sprain

5.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

6.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May to November 2004, December 2005 to March 2007, April to September 2008, and from May 2009 to June 2010.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for TMJ syndrome, assigning a 0 (zero) percent rating, effective June 22, 2010, and granted service connection for sick sinus syndrome status post pacemaker placement, assigning a 10 percent rating, effective June 22, 2010, a 100 percent rating, effective February 24, 2011, and a 
10 percent rating, effective May 1, 2011.  A notice of disagreement was filed in November 2011, a statement of the case was issued in May 2013, and a substantive appeal was received in July 2013.  

In a December 2016 rating decision, the RO awarded a 10 percent rating to TMJ syndrome, effective November 4, 2016.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  In a February 2017 statement, the Veteran disagreed with the effective date assigned for the 10 percent rating.  In deciding this initial increased rating issue, the Board will essentially address this question.  Also, in this rating decision, a 50 percent rating (the maximum schedular rating) was assigned to sleep apnea, effective June 22, 2010 (the date service connection has been established), which constituted a full grant of the benefit sought on appeal.  Additionally, in this rating decision, service connection was established for right ankle sprain, left ankle sprain, left knee patellofemoral syndrome, and right knee patellofemoral syndrome, noncompensable ratings being assigned from June 22, 2010.  The grant of service connection for these conditions constitute a full award of the benefits sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In statement received by VA in January 2017, the Veteran withdrew his request for a Board hearing.  The Veteran also withdrew his appeal with regard to the issues of entitlement to service connection for bilateral hearing loss, eye disability, deviated septum, and sexual dysfunction.  01/04/2017 VA 21-4138 Statement in Support of Claim.  

The issues of entitlement to an initial increased rating for sick sinus syndrome with arrhythmia status post pacemaker placement, and entitlement to initial increased ratings for bilateral ankle and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 4, 2016, TMJ syndrome is manifested by temporomandibular articulation in the inter-incisal range greater than 40mm and greater than 4mm of later excursion with no pain on range of motion testing.  

2.  For the period from November 4, 2016, TMJ syndrome is manifested by temporomandibular articulation in the inter-incisal range greater than 40mm and greater than 4mm of later excursion with pain on range of motion testing.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for TMJ syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2017).

2.  The criteria for a disability rating in excess of 10 percent for TMJ syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for compensation benefits.  No further notice is required regarding the downstream issue of a higher initial rating for TMJ syndrome as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board noted that the claims file contains the Veteran's service and VA treatment records.  Moreover, his statements in support of the claim are of record.  Additionally, the Veteran underwent 
VA examinations, which are addressed in detail below.  

As such, the Board will proceed to the merits of the TMJ appeal.

Initial increased rating

The Veteran's TMJ dysfunction is rated under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Under Diagnostic Code 9905, temporomandibular articulation with limited motion of the range of lateral excursion of 0 to 4 mm warrants a 10 percent evaluation.  Additionally, limited motion of the inter-incisal range of 31 to 40 mm warrants a 10 percent evaluation, 21 to 30 mm warrants a 20 percent evaluation, 
11 to 20 mm warrants a 30 percent evaluation, and 0 to 10 mm warrants a 40 percent evaluation.  A Note to this Diagnostic Code states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

Effective September 10, 2017, Diagnostic Code 9905 was revised.  Under the new version of this regulation and interincisal range of:	

0 to 10 millimeters (mm) of maximum unassisted vertical opening.	
With dietary restrictions to all mechanically altered foods	50
Without dietary restrictions to mechanically altered foods	40
11 to 20 mm of maximum unassisted vertical opening.	
With dietary restrictions to all mechanically altered foods	40
Without dietary restrictions to mechanically altered foods	30
21 to 29 mm of maximum unassisted vertical opening.	
With dietary restrictions to full liquid and pureed foods	40
With dietary restrictions to soft and semi-solid foods	30
      Without dietary restrictions to mechanically altered foods	20
30 to 34 mm of maximum unassisted vertical opening.	
With dietary restrictions to full liquid and pureed foods	30
With dietary restrictions to soft and semi-solid foods	20
Without dietary restrictions to mechanically altered foods	10

Lateral excursion range of motion from 0 to 4mm still warrants a 10 percent rating.  Notes (2) and (3) indicate that for VA compensation purposes, the normal maximum unassisted range of vertical jaw opening is from 35 to 50 mm; and for VA compensation purposes, mechanically altered foods are defined as altered by blending, chopping, grinding or mashing so that they are easy to chew and swallow.  There are four levels of mechanically altered foods: full liquid, puree, soft, and semisolid foods.  To warrant elevation based on mechanically altered foods, the use of texture-modified diets must be recorded or verified by a physician.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. See Fenderson, 12 Vet. App. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The June 2011 examination reflects that examination of the temporomandibular articulation revealed the inter-incisal motion was from 0 to 60mm.  There was range of left lateral excursion of 0 to 15mm and range of right lateral excursion of 0 to 20mm.  There was no pain with motion and no change on repetitive motion.  While acknowledging that the Veteran experiences pain in his TMJ while chewing, based on these objective findings, a compensable rating is not warranted under Diagnostic Code 9905 as inter-incisal range from 31 to 40mm and lateral excursion 0 to 4mm are not shown.  Under such competent evidence and the old version of Diagnostic Code 9905, the Board finds that the weight of the evidence is against an initial compensable rating for this period on appeal.  Indeed, the 2011 examination report notes no pain on motion and no change with repetitive motion.  In contrast and as will be detailed below, on VA examination in November 2016 pain on motion was shown, but in June 2011 such pain was not shown on objective examination and pain was only subjectively reported when chewing.  The Board places greater weight on the evidence obtained from a competent medical professional with dental training, here, a dentist.

A 10 percent rating is in effect from November 4, 2016, which corresponds to the date of the VA examination report.  Range of left and right lateral excursion was greater than 4mm and inter-incisal motion was greater than 40mm.  On range of motion testing, pain was noted without functional loss, and on the right TMJ pain with chewing was noted.  There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue on the right TMJ.  The 
10 percent rating was assigned in light of his pain on motion.  There is no basis; however, for a disability rating in excess of 10 percent as inter-incisal range from 21 to 30m is not shown.  The 10 percent rating compensates him for his pain on motion.  Finally, the Board notes that the record does not contain relevant evidence since the September 2017 effective date for the changes to Diagnostic Code 9905.

The Board finds no other potentially applicable diagnostic codes as the Veteran's service-connected disability is specifically provided for in the Schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  The evidence shows different TMJ symptoms throughout the period on appeal such that staged ratings have been assigned.  Hart, 21 Vet. App. at 509-10.

In sum, the Board finds that the evidence does not support a compensable evaluation for the period prior to November 4, 2016, and does not support a disability rating in excess of 10 percent for TMJ syndrome for the period from November 4, 2016.  


ORDER

An initial compensable disability rating for TMJ syndrome prior to November 4, 2016 is denied.

An initial staged disability rating in excess of 10 percent for TMJ syndrome from November 4, 2016 is denied.


REMAND

In November 2016, the Veteran underwent a VA cardiac examination wherein METs testing was not conducted as the examiner checked the box indicating that the 'Veteran denies experiencing symptoms attributable to a cardiac condition with any level of physical activity.  

Per 38 C.F.R. § 4.100(b), METs testing is required in all cases except (1) When there is a medical contraindication; (2) When the left ventricular ejection fraction has been measured and is 50% or less; (3) When chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) When a 100% evaluation can be assigned on another basis.  Such are not present with regard to the Veteran's disability.  Thus, the Veteran must be afforded a VA cardiac examination wherein METs testing is conducted.  

VA outpatient treatment records are on file dated through November 28, 2016.  12/06/2016 CAPRI.  Updated treatment records from November 29, 2016 must be associated with the claims folder.

In the December 2016 rating decision, service connection was established for right ankle sprain, left ankle sprain, right knee patellofemoral syndrome, and left knee patellofemoral syndrome, assigning noncompensable ratings, effective June 22, 2010.  In February 2017, the Veteran filed a notice of disagreement with regard to the ratings assigned.  02/22/2017 NOD.  While the NOD was acknowledged in March 2017 correspondence, to date, the Agency of Original Jurisdiction (AOJ) has not issued a statement of the case with regard to these issues.  Remand is necessary for issuance of an SOC to afford the Veteran the opportunity to perfect his appeal if he so desires.  38 C.F.R. § 19.9(c) (2017); Manlincon v. West, 12 Vet. App. 238, 240 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder updated treatment records for the period from November 29, 2016.

2.  After completing #1, request that a VA examiner of the appropriate expertise review the claims file and offer an opinion as to the severity of the Veteran's sick sinus syndrome with arrhythmia status post pacemaker placement with regard to each of the following:

a)  whether cardiac disability results in workload of 
7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or

b)  whether there is evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or 
X-ray; or

c)  whether there is left ventricular dysfunction with an ejection fraction of 50 percent or less; or

d)  whether there is chronic congestive heart failure.  

The examiner is to provide a comprehensive rationale for all opinions.  If an in-person examination is needed, then the AOJ should arrange such.

3.  Readjudicate entitlement to an initial increased rating for sick sinus syndrome with arrhythmia status post pacemaker placement prior to February 24, 2011, and from May 1, 2011.  If the issue is not granted in full, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

4.  Issue a statement of the case with regard to the issues of entitlement to initial increased ratings for right and left ankle sprains, and right and left knee patellofemoral syndrome.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


